 218DECISIONS OFNATIONALLABOR RELATIONS BOARDRiversideManufacturing Industries,Inc., a whollyowned subsidiary of LehighValleyIndustries, Inc.andUnited Steelworkers of America,AFL-CIO,Petitioner.Case 18-RC-8005August 27, 1970DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, MCCULLOCH,AND BROWNPursuant to the provisions of a Decision andDirection of Election issued by the Regional Directoron October 31, 1969, an election by secret ballotwas conducted among . certain employees of theEmployer on December 5, 1969, under the directionand supervision of the Regional Director for Region18.On December 5, 1969, the parties were furnisheda tally of ballots, of which 68 were cast for theIntervenor, Local 147, Over the Road, City TransferDrivers,Dockmen, Warehousemen, and Helpers ofAmerica, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen, and Helpers ofAmerica; 48 were cast for the Petitioner, UnitedSteelworkers of America, AFL-CIO; and 2 were castagainst the participating labor organizations. Therewere no challenged ballots.On December 10, 1969, the Petitioner filed timelyobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegionalDirector conducted an investigation,and, on January 30, 1970, issued his Report andRecommendation on Objections to Conduct Affectingthe Results of the Election, in which he recommendedthat the objections be overruled and that the resultsof the election be certified. The Petitioner filed timelyexceptions to the Regional Director's report. TheEmployer filed a brief in opposition to the Petitioner'sexceptions.The Board' has considered the entire record inthis case, including the Regional Director's Report,the Petitioner's exceptions, and the Employer's briefin opposition thereto, and hereby adopts the findingsand recommendations of the Regional Director onlyto the extent that they are consistent herewith.''Pursuant to the provisions of Sec 3(b) of the National Labor RelationsAct, as amended, the National Labor Relations Board has delegatedits powers in connection with this case to a three-member panel'In the absence of exceptions thereto, we adoptpro formathe RegionalDirector's recommendation that Objections 3 and 4 be overruledWe find, in agreement with the Petitioner, thatthe Petitioner's Objections 1 and 2 must be sustainedand the election set aside.In his Decision and Direction of Election datedOctober 31, 1969, the Regional Director found thata 3-year contract entered into by the Employer andthe Intervenor was not a bar to the petition sinceat the time of the signing of the contract, therewas not a substantial and representative employeecomplement.General Extrusion Company, Inc.,112NLRB 1165.These objections are based on speeches made toassembled groups of employees by the Employer'spresident, its labor relations attorney, Breskin, andthe president of an area development corporation2 days before the election; and statements allegedlymade by Foreman Williams to individual employeeson the day before the election.We do not agreewith the Regional Director's conclusions that theEmployer's representatives did not threaten theemployees or indicate a preference between the Peti-tioner and the Intervenor. On the contrary, we findthat the Employer not only expressed a preferencefor the Intervenor, but virtually threatened not tobargain with the Petitioner, and to move the plantwork elsewhere if the Petitioner won.Thus, although the speakers reiterated their lackof concern over which Union won the election, theyalso made repeated reference to the contract recentlynegotiated with the Intervenor; and stated that thework in the plant had been bid on the basis ofthewages and benefits in that contract, and thatthe employees would not get more. Breskin statedthe Employer's position to be that the contract wasa "bar . . . from negotiating again," and added,"from our point of view it is over with. We havenegotiated . . . ." He also stated, "we think it'sabout time to get to work and these petty gripeseither brought up through your present unionmachinery or forgotten." These remarks conveyedthe impression that the Employer would stand on thecontract it had negotiated with the Intervenor at atimewhen there was not a substantial andrepresentative complement of employees; and itwould be futile for the employees to vote for thePetitioner because if they did so, they would not beaccorded the right to full representation by thatUnion to which they were entitled.The statements were reinforced with remarks tothe effect that although the Employer wished toremain in the community, it had the privilege ofbreaking its lease at any time "during the first threeyears." Breskin also stated, "if what is in your mindis that we can bring in another union, renegotiatethe contract and get more," then a strike is "a realpossibility." Pointing out that the Petitioner had been185 NLRB No. 44 RIVERSIDEMANUFACTURING INDUSTRIES, INCinvolved in more strikes than the Intervenor,Breskinadded that in the event of a strike "we will haveno choice but to get the work done somewhere elseand that is in our other plant."He drove homethemessage by stating,"ifwe aren'twanted,weought to get the hell out, and we're prepared todo that too,"and that "we have a legal right tomove out of here and I hope we don'thave toprove it."Moreover, Foreman Williams admittedlystated to two individual employees that the Employercould leave in view of the lease agreement.We construe the above remarks as implied threatsthat a victory by the Petitioner, as contrasted withthe Intervenor, would result in a strike caused bythe Employer's refusal to bargain, followed by theclosing of the plant and moving the work elsewhere.Accordingly, we find that the Employer coercedthe employees into voting for the Intervenor andagainst the Petitioner,and thereby interfered withtheir free choice in the election.We shall thereforeset this election aside and order a second election.ORDER219It is hereby ordered that the election conductedDecember 5, 1969, among employees in theappropriate unit be,and it hereby is, set aside.[Direction of Second Election' omitted from publi-cation.]'In order to assure that all eligible voters may have the opportunityto be informed of the issues and the exercise of their statutory rightto vote,allparties to the election shall have access to a list of votersand their addresseswhich maybe used to communicate with themExcelsior Underwear Inc,156 NLRB 1236,NL R B v Wyman-GordonCompany,394 U S 759Accordingly,it is hereby directed that an election eligibility list,contain-ing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 18 within 7days after the date of issuance of the Notice of Second Election bythe RegionalDirector TheRegional Director shall make the list availableto all parties to the electionNo extension of time to file this listshall be granted by the Regional Director exceptin extraordinary circum-stancesFailure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed